DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim objects regarding to claim 16 and 26 is withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 16-26 are rejected under 35 U.S.C. 103 as being unpatentable over Perez et al. (hereinafter Perez) US 2013/0050432 in view of Meyer et al. US 2017/0336865 and Lankford et al. (Lankford) US 2012/0105486
In regard to claim 16, Perez disclose An apparatus comprising: ([0003] system)
at least one processor; ([0117]-[0118] ) and
at least one memory including computer program code;([0117] [0118]) the at least one memory and the computer program code configured to, with the at least one processor, cause the apparatus at least to perform: (Fig. 6 [0004][0117][0118] execute code by the processor) 
presenting a current image on a display, (Fig. 1A, [0052]-[0054]  objects are displayed on the display)  the current image having a current zoom level directed towards a current object of interest; (Fig, 12, 26B, 26C [0158][0221]-[0223] change the focal region of the objects to the zoom focal region with a magnification level) 
determining whether a user’s gaze is directed beyond the current object of interest to a new object of interest and, if so, panning or zooming to the new object of interest and making the new object of interest the current object of interest; (Fig. 12, 26B, 26C, [0158][0207]-[0210] [0221]-[0223] based on user’s gaze pattern to determine the objects being viewed by the user in the user’s focal region and change the focal region of the objects to the zoom focal region with a magnification level) 
determining whether a user’s gaze is directed beyond the current object of interest but not to a new object of interest and, in which there is no current object of interest; ([0213]-[0216][0158] Fig. 25A, 25B if the user is not focused on an object, step 712 of Fig. 25B, a text message may be displayed to the user in which there is no object of interest, the action triggering condition is disclosed here) 
and panning to the new object of interest; and zooming to the new object of interest. (Fig. 2bB, 26C, [0158][0222]-[0226] zooming the object in the focal region based on a condition, and/or here is interpreted as either or) 
But Perez fail to explicitly disclose “determining at least one of (a) whether a difference in size between the current and new objects of interest fails to satisfy a threshold and, (b) a category of said current and new objects of interest, and if at least one of (a) the difference in the size between the current and new objects of interest fails to satisfy the threshold or (b) said categories are the same, determining that the new object of interest is similar to the current object of interest; if the new object of interest is determined to be similar to the current object of interest and if not, determining that the new object of interest is determined to not be similar to the current object of interest;”
Meyer disclose determining at least one of (a) whether a difference in size between the current and new objects of interest fails to satisfy a threshold and, (b) a category of said current and new objects of interest, and if at least one of (a) the difference in the size between the current and new objects of interest fails to satisfy the threshold or (b) said categories are the same, determining that the new object of interest is similar to the current object of interest; ([0012]-[0014][0041][0083]-[0086] [0085][0086] etc. finding similar category characteristics between the objects to determine similarity between the objects of interest, or similarity between the objects maybe defined that a value calculated from a vector only differs at least a threshold value from a mean value and value, vector, etc. selected can be based on implementation) 
if the new object of interest is determined to be similar to the current object of interest and if not, determining that the new object of interest is determined to not be similar to the current object of interest; ([0012]-[0014][0041[0083]-[0086] etc. finding similar category characteristics between the objects to determine similarity between the objects of interest, or similarity between the objects maybe defined that a value calculated from a vector only differs at least a threshold value from a mean value, so similarity or not between the objects can be determined based on conditions identified)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Meyer’s detecting object of interest into Perez’ invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Meyer’s identifying object of interest base on objects similarity would help to provide more digital contents for the user to interact into Perez’ system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that identifying object of interest base on objects similarity would improve efficiency of presenting interesting objects to the user.
But Perez and Meyer fail to explicitly disclose “and if so, changing a zoom level to a default zoom level;”
Lankford disclose and if so, changing a zoom level to a default zoom level; ([0070]-[0071] [0073] [0076]-[0081] zoom level is dynamically determined and changed based on the user gaze condition which can be defined based on the implementation, when the interface element relative to the user’s gaze location satisfies contain condition, etc. with a default magnification level, or without zoom, which is a defined default level too,  zoom level changed from one magnified view to anther default magnification level, or without zoom based on the predefined conditions)
It would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made to incorporate Lankford’s displaying method based on eye gazing into Meyer and Perez’ invention as they are related to the same field endeavor of displaying on a user interface. The motivation to combine these arts, as proposed above, at least because Lankford’s zooming based on eye gazing conditions would help to provide more contents display control into Meyer and Perez’ system. Therefore it would have been obvious to one having ordinary skill in the art before the effective filing data of the claimed invention was made that zooming based on eye gazing conditions would facilitate presenting interesting objects to the user.
In regard to claim 17, Perez and Meyer, Lankford disclose An apparatus as claimed in claim 16, the rejection is incorporated herein.
Perez disclose wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: determining whether the user’s gaze is directed beyond the current object of interest includes determining whether the user’s gaze has been beyond of the current object of interest for more than a gaze duration threshold. (Fig. 25A, [0209][0210] a time threshold is used to assess the intent of the user to select an object of interest) 
In regard to claim 18, Perez and Meyer, Lankford disclose An apparatus as claimed in claim 16, the rejection is incorporated herein.
Perez disclose wherein the at least one memory and the computer program code are further configured to, with the at least one processor, cause the apparatus to perform: determining, in the event that there is no current object of interest, whether a user’s gaze is directed towards an object of interest and, if so, presenting an initial image on the display, the initial image having a first zoom level directed towards the said object of interest. (Fig. 25A, Fig. 12, [0158][0206]-[0210] [0222]-[0223]  not object of interest is determined, and determine if gaze is at an object of interest, if so, display the object at the magnification level for an optimized image) 
In regard to claim 19, Perez and Meyer, Lankford disclose An apparatus as claimed in claim 16, the rejection is incorporated herein.
Perez disclose wherein the current image is a video image and a still image. ([0052][0073][0223] [0226] [0230] image of the object, video or still image) 
In regard to claim 20, Perez and Meyer, Lankford disclose An apparatus as claimed in claim 16, the rejection is incorporated herein.
Perez disclose wherein the display is a virtual reality, mixed reality or augmented reality display. ([0002]-[0006][0053] augmented reality display) 
In regard to claim 21-22, claims 21-22 are method claims corresponding to the apparatus claims 16-17 above and, therefore, are rejected for the same reasons set forth in the rejections of claims 16-17.
In regard to claim 23, Perez and Meyer, Lankford disclose A method as claimed in claim 21, the rejection is incorporated herein.
Perez disclose wherein zooming to the new object of interest involves zooming in or zooming out. ([0222]-[0225] zoomed in or out of the object)
In regard to claim 24, Perez and Meyer, Lankford disclose A method as claimed in claim 21, the rejection is incorporated herein.
Perez disclose wherein changing between zoom levels is implemented gradually.  ([0222]-[0226] by zooming in or out of the object the zoom level is changed or upated)
In regard to claim 25, Perez and Meyer, Lankford disclose A method as claimed in claim 21, the rejection is incorporated herein.
Perez disclose wherein zooming to the new object of interest involves setting a zoom level such that the new object of interest fills the display with a defined border.  ([0053] [0221]-[0226] zoom setting with a magnification level and based on the intention of the user, the object can be zoomed to display the optimal image, “such that” is intended use language which do not have much patent weight)
In regard to claim 26, claim 26 is a medium claim corresponding to the apparatus claim 16 above and, therefore, is rejected for the same reasons set forth in the rejections of claim 16.

Response to Arguments
Applicant’s arguments with respect to claims 16-26 filed on 7/26/2021 have been considered but are moot because the arguments do not apply to the current rejection.
	Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
U.S. Patent Documents
PATENT PUB. #	PUB. DATE	INVENTOR(S)	TITLE

US 20150268822 A1	 September 24, 2015 	Waggoner et al.

OBJECT TRACKING IN ZOOMED VIDEO

Waggoner et al. disclose a user can select an object represented in video content in order to set a magnification level with respect to that object. A portion of the video frames containing a representation of the object is selected to maintain a presentation size of the representation corresponding to the magnification level. The selection provides for a "smart zoom" feature enabling an object of interest, to be used in selecting an appropriate portion of each frame to magnify, such that the magnification results in a portion of the frame being selected that includes the one or more objects of interest to the user. Pre-generated tracking data can be provided for some objects, which can enable a user to select an object and then have predetermined portion selections and magnifications applied that can provide for a smoother user experience than for dynamically-determined data… see abstract. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XUYANG XIA whose telephone number is (571)270-3045.  The examiner can normally be reached on Monday-Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Welch can be reached on 571-272-7212.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


XUYANG XIA
Primary Examiner
Art Unit 2143



/XUYANG XIA/Primary Examiner, Art Unit 2143